--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of August, 2012, by and between Online Internet Network., a Nevada
corporation (“Employer”), and Brynn Gibbs (“Employee”).


W I T N E S S E T H:


WHEREAS, the officers, managers and/or directors of Employer are of the opinion
that Employee has education, experience, business contacts, and/or expertise
which is of significant value to Employer and its owners;


WHEREAS, Employee has significant experience in the online reputation management
and online marketing industry which is considered by Employer’s management to be
competitive to; and


WHEREAS, Employer and Employee desire to enter into this Employment Agreement,
pursuant to which Employee shall be employed by Employer, to set forth the
respective rights, duties and obligations of the parties hereto.


NOW THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
the parties hereto acknowledge, Employer and Employee agree as follows:


1.  
EMPLOYMENT. Employer hereby agrees to employ Employee and Employee hereby
accepts such employment, upon the terms and conditions hereinafter set forth.



2.  
TERM.  For purposes of this Agreement, “Term” shall mean the original term (as
defined in Section 2.1 below) and the renewal term (as defined in Section 2.2
below), if applicable.



2.1  
Original Term: The Term of this Agreement shall commence on August 16, 2012
(“Effective Date”) and expire twelve (12) months after Effective Date, unless
sooner terminated pursuant to the terms and provisions herein stated.



2.2  
Renewal Term:  This Agreement shall automatically be extended for one (1) year
unless either party gives written notice to terminate this Agreement at least
one hundred eighty (180) days prior to the end of the preceding term.



August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
1

--------------------------------------------------------------------------------

 



3.           COMPENSATION.


3.1  
    Salary:   Employer shall pay Employee a base salary as follows:

3.1.1  
one thousand dollars ($1,000) a week for the period until September 7, 2012;
then

3.1.2  
one thousand five hundred dollars ($1,500) a week in accordance with Employer’s
normal policies but in no event less often than semi-monthly (the “Salary”) for
the remaining term of this Agreement.

 
 
4.           EMPLOYEE BENEFITS.


4.1  
General Benefits:  Employee shall be entitled to receive or participate in all
benefit plans and programs of Employer currently existing or hereafter made
available to executives or senior management of Employer, including but not
limited to, dental and medical insurance, including coverage for dependents of
Employee, pension and profit sharing plans, 401(k) plans, incentive savings
plans, stock option plans, group life insurance, salary continuation plans,
disability coverage and other fringe benefits.



4.2  
Business Expense: Employee shall be entitled to receive proper reimbursement for
all reasonable out-of-pocket expenses incurred directly by Employee in
performing Employee’s duties and obligations under this Agreement.  Employer
shall reimburse Employee for such expenses on a monthly basis, upon submission
by Employee of appropriate receipts, vouchers or other documents in accordance
with Employer’s policy.



4.3  
Cellular Telephone: Employer shall provide Employee with a cellular telephone
for use on Employer’s business and Employer shall be responsible for all costs
and expenses incurred in connection with the operation and use of such cellular
telephone, including but not limited to, monthly service charges and
maintenance; provided, however, that Employer shall not be responsible for costs
and expenses incurred for personal use of Employee.



4.4  
Assistance: Employer shall furnish Employee with an office, together with a
portable computer and office equipment and such other facilities and services as
are deemed by the Board of Directors of Employer to be suitable for her position
and adequate for the performance of her duties and obligations under this

4.5  
Agreement.  Employer shall also provide Employee with the necessary
communications and computer gear, and related communications service cost and
computer supplies, to support a working home office; provided, however, that
this Section 4.5 shall in no way be construed to obligate Employer to provide
Employee with office furnishings for such working home office or to reimburse
Employee for home office use unless a separate written agreement is entered into
between Employer and Employee.


August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
2

--------------------------------------------------------------------------------

 



5.           DUTIES/SERVICE


5.1  
Position: Employee is employed as Secretary and Treasurer of Online Internet
Network, Inc. and shall perform such services and duties as are defined in
Addendum A, Job Description, attached hereto, and as are normally associated
with such position, subject to the direction, supervision and rules and
regulations of Employer.



5.2  
Place of Employment: The place of Employee’s employment and the performance of
Employee’s duties will be at Employer’s corporate headquarters or at such
location as agreed upon by Employer and Employee.



5.3  
Extent of Services: Employee shall at all times and to the best of her ability
perform her duties and obligations under this Agreement in a reasonable manner
consistent with the interests of Employer.  The precise services of the Employee
may be extended or curtailed, from time to time at the discretion of Employer,
and Employee agrees to render such different and/or additional services of a
similar nature as may be assigned from time to time by Employer. However,
Employer shall not materially alter Employee’s title, duties, obligations or
responsibilities or transfer Employee outside of the San Diego area without
Employee’s prior written consent.



5.3.1 Except as otherwise agreed by Employer and Employee in writing, it is
expressly understood and agreed that Employee’s employment is fulltime and of a
critical nature to the success of Employer and is therefore exclusive.  Employee
may not be employed by other entities or otherwise perform duties and
undertakings on behalf of others or for her own interest unless pre-approved by
the Board of Directors.  Employer acknowledges that Employee presently, or may
in the future, serve on the Board of Directors of other companies and such
action shall not be a breach of this section; provided, however, that such
companies either: (a) are listed on Addendum B, attached hereto; or (b) do not
compete with Employer or interfere with the performance of Employee’s duties
pursuant to this Agreement, as determined in the reasonable judgment of the
Board of Directors.

August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
3

--------------------------------------------------------------------------------

 



5.3.2 Additionally, Employer recognizes that Employee has, or may have in the
future, non-passive equity positions in other companies, which either: (a) are
listed on Addendum B attached hereto; or (b) do not compete with Employer in the
reasonable judgment of the Board of Directors.  Employer recognizes that such
equity positions may occasionally require some limited attention from Employee
during normal business hours.  However, Employee agrees that if such time is
considered excessive by the Board of Directors, Employee shall be so advised and
noticed by Employer and Employee shall be required to make appropriate
adjustments to ensure her duties and obligations under this Agreement are
fulfilled.


6.  
TERMINATION. The Term of this Agreement shall end upon its expiration pursuant
to Section 2 hereof, provided that this Agreement shall terminate prior to such
date: (a) upon the Employee’s resignation, death or permanent disability or
incapacity; or (b) by Employer at any time for “Cause” (as defined in Section
6.4 below) or without Cause.



6.1  
BY RESIGNATION:  If Employee resigns with “Good Reason” (as defined below), this
Agreement shall terminate but Employee shall continue to receive, through the
remaining term but not less than one year, Employee’s Salary payable in periodic
installments on Employer’s regular paydays, at the rate then in effect; and For
purposes of this Agreement, “Good Reason” shall mean: (i) the assignment to
Employee of duties substantially and materially inconsistent with the position
and nature of Employee’s employment, the substantial and material reduction of
the duties of Employee which is inconsistent with the position and nature of
Employee’s employment, or the change of Employee’s title indicating a
substantial and material change in the position and nature of Employee’s
employment; (ii) a reduction in compensation and benefits that would
substantially diminish the aggregate value of Employee’s compensation and
benefits without Employee’s written consent; (iii) the failure by Employer to
obtain from any successor, an agreement to assume and perform this Agreement; or
(iv) a corporate “Change In Control” (as defined below).  For purposes of this
Agreement, “Change In Control” shall mean (1) a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of Employer’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction in a transaction approved by the stockholders, or the sale,
transfer, or other disposition of more than fifty percent (50%) of the total
combined voting power of Employer’s outstanding securities to a person or
persons different from the persons holding those securities immediately prior to
such transaction; or (2) the sale, transfer or other disposition of all or
substantially all of the Employer’s assets in complete liquidation or
dissolution of Employer other than in connection with a transaction described in
Section 6.1(1) above.  If Employee resigns without Good Reason, Employee shall
be entitled to receive Employee’s Salary and Incentive Compensation only through
the date of such resignation.


August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
4

--------------------------------------------------------------------------------

 



6.2  
BY REASON OF INCAPACITY OR DISABILITY: If Employee becomes so incapacitated by
reason of accident, illness, or other disability that Employee is unable to
carry on substantially all of the normal duties and obligations of Employee
under this Agreement for a continuous period of 4 months (the “Incapacity
Period”), this Agreement shall terminate but: Employee shall continue to
receive, during the Incapacity Period and for the twelve (12) month period
thereafter (the “Extended Period”), Employee’s Salary payable in periodic
installments on Employer’s regular paydays, at the rate then in effect, reduced
only by the amount of any payment(s) received by Employee pursuant to any
disability insurance policy proceeds; For purposes of the foregoing, Employee’s
permanent disability or incapacity shall be determined in accordance with
Employer’s disability insurance policy, if such a policy is then in effect, or
if no such policy is then in effect, such permanent disability or incapacity
shall be determined by Employer’s Board of Directors in its good faith judgment
based upon Employee’s inability to perform normal and reasonable duties and
obligations.



6.3  
BY REASON OF DEATH:  If Employee dies during the Term of this Agreement,
Employer shall: pay to the estate of Employee, for a period of twelve (12)
months beginning on the date of death (the “Extended Period”), Employee’s Salary
payable in periodic installments on Employer’s regular paydays, at the rate then
in effect; Other death benefits will be determined in accordance with the terms
of Employer’s benefit plans and programs.



6.4  
FOR CAUSE:  If the Term of this Agreement is terminated by Employer for Cause:
(a) Employee shall be entitled to receive Employee’s Salary only through the
date of termination. However, if a dispute arises between Employer and Employee
that is not resolved within sixty (60) days and neither party initiates
arbitration proceedings pursuant to Section 11.8, Employer shall have the option
to pay Employee the lump sum of two (2) months base of Employee’s Salary at the
time of termination (the “Severance Payment”) rather than Employee’s Salary
through the date of termination. Such determination to pay the Severance Payment
in lieu of Employee’s Salary and shall be made in the reasonable judgment of the
Board of Directors.  If Employer elects to make a payment to Employee of the
Severance Payment, the parties hereto agree that such payment and the payment
provided by Section 6.6 shall be Employee’s complete and exclusive remedy for
such a termination for Cause.  For purposes of this Agreement, “Cause” shall
mean: (i) any act of dishonesty or fraud with respect to Employer; (ii) the
commission by Employee of a felony, a crime involving moral turpitude or other
act causing material harm to Employer’s standing and reputation; (iii)
Employee’s continued material failure to perform Employee’s duties to Employer
after thirty (30) days’ written notice thereof to Employee; or (iv) gross
negligence or willful misconduct by Employee with respect to Employer.


August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
5

--------------------------------------------------------------------------------

 



6.5  
WITHOUT CAUSE.  If, during the Term of this Agreement, Employer terminates the
Employee’s employment without Cause: Employee shall be entitled to receive
through the remaining Term Employee’s Base Salary, payable in periodic
installments on Employer’s regular paydays, at the rate then in effect; and The
payments provided by Sections 6.5 and 6.6 shall be Employee’s complete and
exclusive remedy for any termination without Cause.



6.6  
EFFECT OF TERMINATION ON UNUSED VACATION TIME:  Upon the termination of this
Agreement for any reason whatsoever, Employee shall also have the right to
receive any accrued but unused vacation time, and any benefits vested under the
terms of any applicable benefit plans.



7.  
NON-DISCLOSURE AND INVENTION AND COPYRIGHT ASSIGNMENT AGREEMENT. Employee’s
employment is subject to the requirement that Employee sign, observe and agree
to be bound, both during and after Employee’s employment, by the provisions of
Employer’s Non-Disclosure and Invention and Copyright Assignment Agreement, a
copy of which is attached hereto as Addendum C.  Employee’s execution of the
Non-Disclosure and Invention and Copyright Assignment Agreement is an express
condition precedent to Employer’s obligations under this Agreement.  Employee
further agrees to execute, deliver and perform, during the Term of Employee’s
employment with Employer and thereafter, any other reasonable confidentiality
and non-disclosure agreements concerning Employer and any of its affiliates and
its business and products, which Employer promulgates for other key employees
and executives.



8.  
NON-COMPETITION: In consideration for the payment of the Compensation set forth
in Section 3 in addition to the other consideration set forth herein, Employee
expressly covenants and agrees that she will not and will not attempt to,
without the prior written consent of Employer, directly or indirectly own,
manage, operate, finance, join, control, or participate in the ownership,
management, operation, financing, or control of, or be associated as an officer,
director, employee, agent, partner, principal, representative, consultant, or
otherwise with, or use or permit her name to be used in connection with, any
line of business or enterprise that competes with Employer, Online Internet
Network, Inc. or each of its respective Affiliates (as defined herein) in any
business of Employer, Online Internet Network, Inc or their respective
Affiliates, existing or proposed, wherever located, provided that Employee shall
not be prohibited from owning, directly or indirectly, less than one percent
(1%) of the outstanding shares of any corporation, the shares of which are
traded on a National Securities Exchange or in the over-the-counter markets.


August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
6

--------------------------------------------------------------------------------

 



9.  
NO INTERFERENCE: For a period of two (2) years after the termination of this
Agreement, Employee expressly covenants and agrees that she will not and will
not attempt to, without the prior written consent of Employer, directly or
indirectly interfere with or disrupt or attempt to interfere with or disrupt or
take any action that could be reasonably expected to interfere with or disrupt
any past or present or prospective relationship, contractual or otherwise,
between Employer, Online Internet Network, Inc and/or any of their respective
Affiliates, and any customer, supplier, sales representative, or agent or
employee of Employer, Sport Tech or any of their respective Affiliates.



10.  
RETURN OF EMPLOYER PROPERTY: Employee agrees that upon any termination of her
employment, Employee shall return to Employer within a reasonable time not to
exceed two (2) weeks, any of Employer’s property in her possession or under her
control, including but not limited to, computer/office automation equipment,
records and names, addresses, and other information with regard to customers or
potential customers of Employer with whom Employee has had contact or done
business.



11.  
RELATIONSHIP OF PARTIES: The parties intend that this Agreement create an
employee-employer relationship between the parties.



12.  
NOTICES:  All notices, required and demands and other communications hereunder
must be in writing and shall be deemed to have been duly given when personally
delivered or when placed in the United States Mail and forwarded by Registered
or Certified Mail, Return Receipt Requested, postage prepaid, or when forwarded
via reputable overnight carrier, addressed to the party to whom such notices is
being given at the following address:



As to Employer:                   Online Internet Network, Inc.
Attn: Jeanette Lucas
8589 Aero Drive
Suite 200
San Diego, CA 92123


As to Employee:                    Brynn Gibbs
8589 Aero Drive
Suite 200
San Diego, CA 92123





August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
7

--------------------------------------------------------------------------------

 



Address Change: Any party may change the address(es) at which notices to it or
him, as the case may be, are to be sent by giving the notice of such change to
the other parties in accordance with this Section 12.


13. MISCELLANEOUS:


13.1  
Entire Agreement.  This Agreement and the Addendums hereto contain the entire
agreement of the parties.  This Agreement may not be altered, amended or
modified except in writing duly executed by the parties.



13.2  
Assignment.  Neither party, without the written consent of the other party, can
assign this Agreement.



13.3  
Binding.  This Agreement shall be binding upon and inure to the benefit of the
parties, their personal representative, successors and assigns.



13.4  
No Waiver.  The waiver of the breach of any covenant or condition herein shall
in no way operate as a continuing or permanent waiver of the same or similar
covenant or condition.



13.5  
Severability.  If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way.  The parties hereto
agree to replace any invalid provision with at valid provision which most
closely approximates the intent of the invalid provision.



13.6  
Interpretation.  This Agreement shall not be construed more strongly against any
party hereto regardless of which party may have been more responsible for the
preparation of Agreement.



13.7  
Governing Law  This Agreement shall be governed by and construed under the laws
of the State of California, without reference to the choice of law principles
thereof.


August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
8

--------------------------------------------------------------------------------

 



13.8  
Arbitration.



13.8.1  
Any controversy, dispute or claim of whatever nature in any way arising out of
or relating to Employee’s employment with Employer, including, without
limitation (except as expressly excluded below in Section 13.8.2) any claims or
disputes by Employee against Employer, or by Employer against Employee,
concerning, arising out of or relating to the separation of that employment; any
other adverse personnel action by Employer; any federal, state or local law,
statute or regulation prohibiting employment discrimination or harassment; any
public policy; any Employer disciplinary action; any Employer decision regarding
a Employer policy or practice, including but not limited to Employee’s
compensation or other benefits; and any other claim for personal, emotional,
physical or economic injury (individually or collectively, “Covered Claims”)
shall be resolved, at the request of any party to this Agreement, by final and
binding arbitration in San Diego County, California before Judicial Arbitration
Mediation Services (“JAMS”) in accordance with JAMS’ then-current policies and
procedures for arbitration of employment disputes.



13.8.2  
The only claims or disputes excluded from binding arbitration under this
Agreement are the following: any claim by Employee for workers’ compensation
benefits or for benefits under a Employer plan that provides its own arbitration
procedure; and any claim by either party for equitable relief, including but not
limited to, a temporary restraining order, preliminary injunction or permanent
injunction against the other party.



13.8.3  
This agreement to submit all Covered Claims to binding arbitration in no way
alters the exclusivity of Employee’s remedy under Section 6.5 in the event of
any termination without Cause or the exclusivity of Employee’s remedy under
Section 6.4 in the event of any termination with Cause, and does not require
Employer to provide Employee with any type of progressive discipline.


August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
9

--------------------------------------------------------------------------------

 



13.9  
Titles.  Titles to the sections of this Agreement are solely for the convenience
of the parties and shall not be used to explain, modify, simplify, or aid in the
interpretation of the provisions of this Agreement.



13.10  
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but together which shall constitute one and the
same instrument.





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.






Employer:                                                                           Online
Internet Network, Inc.
a Nevada corporation




By: /S/Jeanette Lucas      
(signature)


        Jeanette Lucas
(Type/Print name)


President            
(Office held)






Employee:


By: /S/ Brynn Gibbs        
(signature)


Brynn Gibbs           
(Type/Print name)

August 1, 2012
Gibbs Employment Agreement
 
Initial     _____    Initial_____
     



 
10

--------------------------------------------------------------------------------

 

ADDENDUM A






Job Description for Brynn Gibbs
 
 


Job Title:                            Secretary and Treasurer
Department:                       Executive
Reports To:                        President and Board of Directors


SUMMARY


Essential Duties and Responsibilities include the following:


·  
Managing finances of the organization;

·  
Develops operational procedures for the handling of cash and cash equivalents
throughout the organization, including limits of authority, receipt and
disbursement  and the custody of funds;

·  
Prepare Board of Directors meeting Agenda and takes minutes at meeting;

·  
Handles shareholder relations;

·  
Coordinates and communicates annual shareholder meetings;



Other duties may be assigned.



Gibbs  August 1, 2012
Employment Agreement
--
 



 
11

--------------------------------------------------------------------------------

 



 
ADDENDUM B
Approved Non-Online Internet Network, Inc.
Business Activity Exemptions


 
Description of Business
Activity                                                                


 
Any charitable work for recognized 501(c)3 charitable cause.
 
Any position or work performed in furtherance of the reasonable aims of any
religious organization to which the Executive is associated.
 
Any part-time work that will not materially interfere with the conduct of
completion of the Executive’s duties and responsibilities to Online Internet
Network, Inc.
 
Any work, function or position that, in the sole discretion of the Board, is
approved hereunder.
 


 







Gibbs  August 1, 2012
Employment Agreement
--
 



 
12

--------------------------------------------------------------------------------

 

 
ADDENDUM C
 
EMPLOYEE NONDISCLOSURE AND INVENTION
 
AND
 
COPYRIGHT ASSIGNMENT AGREEMENT
 
In consideration of my employment by Online Internet Network, Inc. or any of its
subsidiaries and affiliates (“Employer”):
 
1.           I will promptly disclose to Employer in writing all discoveries,
concepts and ideas, whether patentable or unpatentable, including but not
limited to processes, designs, innovations, inventions, formulas, methods, and
techniques, as well as improvements and know-how related thereto, made,
conceived, reduced to practice or earned by me while in Employer’s employ,
either solely or jointly with others during my employment (“Employer
Inventions”).  This Agreement shall not apply to any Invention developed
entirely on my own time without using Employer’s equipment, supplies, facilities
or trade secret information, except for those items and inventions that either:
(i) relate, at the time of conception or reduction to practice of the invention,
to Employer’s business or any of the products or services being developed,
manufactured or sold by Employer or which may conveniently be used in relation
therewith, or actual, or demonstrably anticipated research or development of
Employer, or (ii) result from any work performed by me for Employer.
 
THIS AGREEMENT DOES NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY UNDER THE
PROVISIONS OF CALIFORNIA LABOR CODE.
 
(a)           I hereby assign to Employer all of my right, title and interest in
and to all such Employer Inventions and to applications for United States and/or
foreign letters patent and to United States and/or foreign letters patent
granted upon such Employer Inventions.
 
(b)           I will acknowledge and deliver promptly to Employer such written
instruments and do such other acts, such as giving testimony in support of my
inventorship as may be necessary in the opinion of Employer to obtain and
maintain United States and/or foreign letters patent and to vest the entire
right and title thereunto in Employer.
 
(c)           I agree that, except for works listed on the attached Schedule 1,
which list the Employer and I may jointly add to from time to time, title to any
and all copyrights, copyright registrations and copyrightable subject matter
which occurs as a result of my employment by Employer shall be the sole and
exclusive property of Employer, and that such works comprise works made for
hire.  I hereby assign, and agree to assign, all of said copyrights to Employer.
 
(d)           I have listed on the attached Schedule 2, all unpatented, but
potentially patentable, ideas and inventions conceived before my employment with
Employer and which are exempt from the obligations of this Agreement.



Gibbs  August 1, 2012
Employment Agreement
--
 



 
13

--------------------------------------------------------------------------------

 



 
(e)           In the event Employer is unable to secure my signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right of protection relating to any Employer Inventions, I
hereby irrevocably designate and appoint Employer and each of its duly
authorized officers and agents as my agent and attorney-in-fact to act for and
in my behalf and stead to execute and file any such document and to do all other
lawfully permitted acts to further the prosecution, issuance and enforcement of
patents, copyrights or other rights or protections with the same force and
effect as if executed and delivered by me.
 
2.           As a direct or indirect consequence of my employment with Employer,
I have been and will/may be exposed to highly sensitive and confidential
information (some of which I may in the past have, or may in the future, develop
or contribute to) not generally, if at all, known or available to persons or
entities not in some way affiliated with Employer and/or
affiliates  (“Confidential Information”).  Confidential Information shall
include, without limitation, all: (i) information that has or could have
commercial value or other utility in the business in which Employer and its
affiliates are engaged or contemplate engaging in; and (ii) all information the
unauthorized disclosure of which could be detrimental to the interests of
Employer and/or its affiliates, whether or not such information is identified as
Confidential Information by Employer.  By example, and without limitation,
Confidential Information includes:  financial statements and records,
illustrations, prototypes, models, whether patentable or unpatentable, trade
secrets, know-how, concepts and other data, trademarks, copyrights, design
features, or configurations of any kind, procedures, demonstrations, methods,
processes, uses, manufacturing information, techniques, formulas, improvements,
research and development data, pamphlets, books, reports or other documents,
inspection procedures, apparatuses, compounds, compositions, combinations,
programs, software and works of authorships, whether discovered, conceived,
developed, made or produced, research and development projects; strategic
alliances; confidential information of other entities or companies with whom
Employer or its affiliates may enter into joint ventures, strategic alliances or
other business relationships; the identity of consultants and assistants; future
advertising and marketing methods and plans; detailed sales and pricing
information and formulas; budgets; product performance; sources of products;
production and distribution methods or procedures; business methods, procedures
and plans; licensing arrangements; customer product preferences and
requirements; and, additional information relating to financial, marketing,
technical, developmental and/or other business aspects, of Employer and/or
Employer’s affiliates.  I agree and understand that any and all of the foregoing
is considered by Employer to be of a highly confidential nature and as a trade
secret.  The term “Confidential Information” shall not include any information
obtained by me through (i) industry publications which are disseminated to or
can be acquired by businesses in the industry, (ii) Dodge Reports and Dun &
Bradstreet and any similar information services, (iii) any Chamber of Commerce
or other trade association reports, or (iv) reports from governmental
agencies.  In furtherance of the foregoing, I agree as follows:
 
(a)           To refrain from reproducing or making any summary, extract or
abridgement of, other than in the regular course of business, or removing, any
business record, document, schematic, drawing, instrument, component or any
other item dealing with the Confidential Information without prior written
consent therefor.



Gibbs  August 1, 2012
Employment Agreement
--
 



 
14

--------------------------------------------------------------------------------

 



 
(b)           To refrain from discussing with any other person or persons,
whether or not said persons are in the employ of Employer, any aspect of the
Confidential Information, except as said discussions directly relate to
completion of the particular task at hand and/or in compliance with instructions
to do so.
 
(c)           To accept and maintain the Confidential Information on a
confidential basis and to protect and safeguard same against unauthorized
publication or disclosure.  I will not be justified in disregarding the
obligation of confidentiality by selecting individual pieces of public
information and fitting them together by use of integrated disclosure to contend
that such Confidential Information is in the public domain.
 
(d)           Other than in furtherance of my employment with Employer, not to
use, directly or indirectly, for my own or for my future employer’s advantage,
any Confidential Information earned during my employment with Employer and which
is not made publicly known (through no fault of mine).
 
(e)           Not to disclose, publicize, reveal or make available, directly or
indirectly, any of the Confidential Information to any firm, person, or entity
whatsoever, except for a disclosure which is required, if at all, by statute,
order of court or otherwise by law, and then only after first advising Employer
of such demand with reasonably sufficient advance notice, if possible, so as to
afford Employer an opportunity to seek a protective order.
 
(f)           Upon termination of my employment, to turn over to a designated
individual employed by Employer all property then in my possession, custody or
immediate control belonging to Employer.  I will not retain any original, copy,
summary or abridgement of any document which contains Confidential Information,
including correspondence, memoranda, reports, calendars, contracts, notebooks,
drawings, photos or other documents relating in any way to the affairs of
Employer or to the affairs of its affiliated companies and which are entrusted
to me or developed by me at any time during my employment with Employer, all of
which, will be delivered to Employer immediately upon termination of my
employment.
 
(g)           Not to interfere with the relationship between and/or among
Employer and its consultants, agents, employees or others working on research
and development projects or providing services or products to or for Employer,
nor disclose the identity of said individuals and/or entities so long as not
otherwise generally known in the trade.
 
3.           Notwithstanding the definition of “Confidential Information,” I
understand that I shall not be liable for disclosure to any third party or use
of any Confidential Information which: (i) at the time of disclosure or
thereafter becomes a part of the public domain through no act or omission by me;
(ii) has been independently generated, discovered or perfected by me and is
listed on the attached Schedule 2; (iii) is subsequently and lawfully disclosed
to me by a third party, which third party did not acquire the information under
an obligation of confidentiality from or through Employer; or (iv) is required
to be disclosed as a matter of law.



Gibbs  August 1, 2012
Employment Agreement
--
 



 
15

--------------------------------------------------------------------------------

 



 
4.           I acknowledge and agree that the Confidential Information, and the
strict confidentiality thereof, materially affects the successful conduct of
Employer’s business and its goodwill; therefore, any breach of the terms of this
Agreement by me is a material breach thereof, and may result in termination of
my employment, the imposition of injunctive relief, and liability for damages
sustained by Employer.  In furtherance of the foregoing, I agree to pay all
costs, expenses and attorneys’ fees as incurred by Employer in the enforcement
of this Agreement.
 
5.           No modification or waiver of this Agreement or any of its
provisions shall be binding upon Employer unless made in writing and signed on
behalf of Employer by one of its officers (other than me).  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision and such invalid or
unenforceable provision shall be reformed to the extent possible in order to
give its intended effect and/or meaning.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Arizona.
 
6.           This Agreement together with my Employment Agreement with Employer
supersedes any and all agreements between me and Employer with respect to the
subject matter hereof.
 
7.           In the event of any controversy, dispute or claim arising out of or
relating to this Agreement, the Employer and I agree as follows:
 
(a)           I acknowledge and agree that any breach by me of this Agreement,
including but not limited to, disclosure of any information that, at law or in
good conscience or equity, should remain confidential, may give rise to
irreparable injury to Employer which will not be adequately compensable by
damages.  Accordingly, Employer may seek and obtain injunctive relief against
the breach or threatened breach of any of the foregoing undertakings, in
addition to all other legal remedies, if any, that may be available.  I
acknowledge and expressly agree that the covenants contained herein are
necessary for the protection of the legitimate business interests of Employer
and its affiliates and are reasonable in scope and content, and I hereby waive,
to the maximum extent permitted by applicable law, any requirement that Employer
or any other person post a bond in order to obtain equitable relief.
 
(b)           Except as otherwise set forth in subparagraph 7(a), all claims,
disputes and other matters in controversy (collectively, “Dispute”) arising,
directly or indirectly out of or related to this Agreement, or the breach
thereof, whether contractual or noncontractual, and whether during the term or
after the termination of this Agreement, shall be resolved exclusively according
to the arbitration provisions of Section 11.8 of the Employment Agreement
between me and Employer.
 
8.           The covenants and agreements undertaken herein shall survive
termination of my employment.
 
I have read and fully understand the foregoing, and by affixing my signature
below, I agree to be fully bound hereby.
 
Dated: August 1, 2012
 
Employee: /S/ Brynn Gibbs   
 


 
Print Name: Brynn
Gibbs                                                               



Gibbs  August 1, 2012
Employment Agreement
--
 



 
16

--------------------------------------------------------------------------------

 

 
Schedule 1
 
to Addendum D
 
Copyrighted And Copyrightable Work Exempt From
 
This Employee Nondisclosure And Invention
 
And Copyright Assignment Agreement
 
Description of
Work                                                                Employee’s
Signature                                           Employer’s Signature
 
None                                                           
 


 


 


 


 


 


 


 


 


 


 





Gibbs  August 1, 2012
Employment Agreement
--
 



 
17

--------------------------------------------------------------------------------

 

 
Schedule 2
 
to Addendum E
 
Unpatented But Potentially Patentable
 
Ideas And Inventions
 
Conceived Prior To Employment With Employer
 
Description of Ideas &
Inventions                                                                Employee’s
Signature                                           Employer’s Signature
 
None                                                           
 


 


 


 


 


 


 


 


 
 
 
 
 
 
 





Gibbs  August 1, 2012
Employment Agreement
--
 



 
18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
